Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 22, 2000 (People v Hamilton, 272 AD2d 553 [2000]), affirming a judgment of the Supreme Court, Kings County, rendered July 12, 1993, and an order of the same court dated April 2, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Fisher, J.P., Dillon, Santucci and Balkin, JJ., concur.